     Case 3:17-cv-01345-JLS-BGS Document 82 Filed 01/16/19 PageID.2003 Page 1 of 2



 1    LAW OFFICES OF RONALD A. MARRON
      RONALD A. MARRON (SBN 175650)
 2    ron@consumersadvocates.com
 3    MICHAEL T. HOUCHIN (SBN 305541)
      mike@consumersadvocates.com
 4    651 Arroyo Drive
 5    San Diego, California 92103
      Telephone:(619) 696-9006
 6    Facsimile: (619) 564-6665
 7    Attorneys for Plaintiffs and the Proposed Class
 8
                         UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
      BARRY ALLRED and MANDY C.                 CASE NO.: 17-cv-1345-JLS-BGS
11    ALLRED, on behalf of themselves and
12    all others similarly situated, and the     MOTION TO WITHDRAW TANIA
      general public,                            BABAIE AS COUNSEL OF RECORD
13
                         Plaintiffs,             FOR PLAINTIFFS
14
15          v.
16    FRITO-LAY NORTH AMERICA, INC.,
17    a Delaware Corporation; and FRITO-
      LAY, INC., a Delaware Corporation,
18
                         Defendants.
19
20
21
22
23
24
25
26
27
28


                                                        Allred v. Frito-Lay, No. 17cv1345
                 `                        MOTION TO WITHDRAW AS COUNSEL OF RECORD
     Case 3:17-cv-01345-JLS-BGS Document 82 Filed 01/16/19 PageID.2004 Page 2 of 2



 1          TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:
 2          PLEASE TAKE NOTICE THAT, pursuant to Civil Local Rule 83.3(f)(3),
 3    Plaintiffs move the court to approve a Motion to Withdraw Tania Babaie as attorney of
 4    record for Plaintiffs in the above-captioned matter on the following grounds:
 5          1. As of January 11, 2019, Ms. Babaie is no longer associated with the Law
 6             Offices of Ronald A. Marron, which has been retained to represent Plaintiffs
 7
               in this matter. As such, Plaintiffs seek leave to withdraw her appearance on
 8
               behalf of Plaintiffs.
 9
            2. Although Ms. Babaie is no longer associated with the Law Offices of Ronald
10
               A. Marron, and will no longer represent Plaintiffs in this action, Plaintiffs will
11
               continue to be represented by attorneys of record, including Ronald A. Marron
12
               of the Law Offices of Ronald A. Marron. Therefore, Plaintiffs will not be
13
               prejudiced by Ms. Babaie’s withdrawal.
14
15          WHEREFORE, Plaintiffs respectfully request that this court enter an order

16          granting leave to withdraw Ms. Babaie’s appearance as one of the attorneys of
17          record for Plaintiffs.
18
      Dated: January 16, 2019          By:   /s/ Ronald A. Marron
19                                           LAW OFFICES OF RONALD A. MARRON
20                                           RONALD A. MARRON
21                                           651 Arroyo Drive
                                             San Diego, California 92103
22                                           Telephone: (619) 696-9006
23                                           Facsimile: (619) 564-6665
24
25
26
27
28


                                                  1
                                                             Allred v. Frito-Lay, No. 17cv1345
                   `                            MOTION TO WITHDRAW AS COUNSEL OF RECORD
